                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEPCOM POWER, INC.,                               Case No. 18-cv-00729-JST
                                                        Plaintiff,
                                   8
                                                                                           ORDER DENYING WITHOUT
                                                 v.                                        PREJUDICE MOTION TO MODIFY
                                   9
                                                                                           PRELIMINARY INJUNCTION
                                  10     CSUN SOLAR, INC., et al.,
                                                                                           Re: ECF No. 117
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Sunergy California, LLC has filed an “agreed” motion to modify the Court’s preliminary

                                  14   injunction. ECF No. 117. Although the motion represents that the parties have agreed to the

                                  15   modifications, neither the motion nor the accompanying declaration are signed by Plaintiff

                                  16   DEPCOM Power, Inc. ECF Nos. 117, 117-1.

                                  17           The Court will deny the motion without prejudice. The parties may file a joint stipulation

                                  18   to modify the injunction, at which time the Court will take the request under consideration.

                                  19          IT IS SO ORDERED.

                                  20   Dated: August 13, 2019
                                                                                       ______________________________________
                                  21
                                                                                                     JON S. TIGAR
                                  22                                                           United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
